 



FIRST AMENDMENT TO PROMISSORY NOTE (NINE-MONTH)

 

THIS FIRST AMENDMENT TO PROMISSORY NOTE (NINE-MONTH) (the “First Amendment”) is
made and entered into as of the 26th day of July 2013 by Discovery Energy Corp.
a Nevada corporation f/k/a “Santos Resource Corp.” (herein called “Maker”), and
Liberty Petroleum Corporation, an Arizona corporation (herein called “Payee”).

 

RECITALS:

 

WHEREAS, Maker executed in favor of Payee a promissory note (the “Note”) dated
October 26, 2012 for a principal amount of $150,000; and

 

WHEREAS, all outstanding principal amount is otherwise to become due and payable
on the 26th day of July 2013; and

 

WHEREAS, Maker wishes to receive an extension of the Note, and the Payee is
willing to so extend the Note; and

 

WHEREAS, the parties hereto desire to amend the Note upon the terms, provisions
and conditions set forth herein;

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual promises herein, the parties
hereto hereby agree as follows (all undefined, capitalized terms used herein
shall have the meanings assigned to such term in the Note):

 

1.Amendment to the Note. In consideration of the mutual promises herein, the
Note shall be amended so that all outstanding principal of this Note ($150,000)
and interest that has heretofore accrued or hereafter accrues, on such Note
shall become due and payable in a single balloon payment on the earlier of:

 

a.One business day following the completion ofMaker’s private placement
financing to be initiated on or before July 31, 2013; or

 

b.The 26th day of August 2013,

 

notwithstanding anything else provided for in the Note.

 

2.Miscellaneous. Except as otherwise expressly provided herein, the Note is not
amended, modified or affected by this First Amendment. Except as expressly set
forth herein, all of the terms, conditions, covenants, representations,
warranties and all other provisions of the Note are herein ratified and
confirmed and shall remain in full force and effect. On and after the date on
which this First Amendment becomes effective, the terms, “Note,” “herein,”
“hereunder” and terms of like import, when used herein or in the Note shall,
except where the context otherwise requires, refer to the Note, as amended by
this First Amendment. This First Amendment may be executed in counterparts, and
it shall not be necessary that the signatures of all parties hereto be contained
on any one counterpart hereof, each counterpart shall be deemed an original but
all of which together shall constitute one and the same instrument. This First
Amendment shall be deemed fully executed and delivered when duly signed by the
signatories and delivered via “PDF” or facsimile transmission.

 



 

 

 

IN WHITNESS WHEREOF, the undersigned have set their hands hereunto as the first
date written above.

 





DISCOVERY ENERGY CORP.,    LIBERTY PETROLEUM CORPORATION,   a Nevada corporation
  an Arizona corporations               By: /s/ Keith J. McKenzie
                     By: /s/ Lane Franks        Keith J. McKenzie,     Lane
Franks,     Chief Executive Officer     President  

 

 



 